American National Bankshares Inc. and Subsidiaries Consolidated Balance Sheets (Dollars in thousands, except share data) Unaudited September 30 ASSETS 2008 2007 Cash and due from banks $ 25,136 $ 20,016 Interest-bearing deposits in other banks 8,050 24 Securities available for sale, at fair value 134,114 136,270 Securities held to maturity 7,133 12,009 Total securities 141,247 148,279 Loans held for sale 2,269 375 Loans, net of unearned income 576,598 554,002 Less allowance for loan losses (8,083 ) (7,334 ) Net Loans 568,515 546,668 Premises and equipment, net 16,825 13,197 Goodwill 22,468 22,468 Core deposit intangibles, net 2,169 2,546 Accrued interest receivable and other assets 13,966 13,981 Total assets $ 800,645 $ 767,554 LIABILITIES AND SHAREHOLDERS' EQUITY Liabilities: Demand deposits noninterest-bearing $ 102,065 $ 105,014 Demand deposits interest-bearing 107,228 105,004 Money market deposits 56,574 52,271 Savings deposits 59,563 63,565 Time deposits 263,627 260,300 Total deposits 589,057 586,154 Customer repurchase agreements 44,951 48,665 FHLB borrowings 39,745 8,975 Trust preferred capital notes 20,619 20,619 Accrued interest payable and other liabilities 3,559 3,807 Total liabilities 697,931 668,220 Shareholders' equity: Common stock, $1 par, 10,000,000 shares authorized, 6,090,804 shares outstanding at September 30, 2008 and 6,121,325 shares outstanding at Septembeer 30, 2007 6,091 6,121 Capital in excess of par value 26,439 26,364 Retained earnings 70,962 68,188 Accumulated other comprehensive income (loss), net (778 ) (1,339 ) Total shareholders' equity 102,714 99,334 Total liabilities and shareholders' equity $ 800,645 $ 767,554 American National Bankshares Inc. and Subsidiaries Consolidated Statements of Income (Dollars in thousands, except share and per share data) Unaudited Three Months Ended Nine Months Ended September 30 September 30 2008 2007 2008 2007 Interest and Dividend Income: Interest and fees on loans $ 8,916 $ 10,506 $ 27,347 $ 30,993 Interest and dividends on securities: Taxable 1,179 1,060 3,644 3,224 Tax-exempt 388 416 1,240 1,259 Dividends 41 75 191 246 Other interest income 75 236 225 575 Total interest and dividend income 10,599 12,293 32,647 36,297 Interest Expense: Interest on deposits 2,845 4,004 9,543 11,647 Interest on customer repurchase agreements 313 478 1,103 1,353 Interest on other borrowings 242 122 660 498 Interest on trust preferred capital notes 343 343 1,030 1,030 Total interest expense 3,743 4,947 12,336 14,528 Net Interest Income 6,856 7,346 20,311 21,769 Provision for loan losses 280 - 1,020 303 Net Interest Income After Provision for Loan Losses 6,576 7,346 19,291 21,466 Noninterest Income: Trust fees 901 861 2,697 2,664 Service charges on deposit accounts 603 631 1,769 1,878 Other fees and commissions 193 193 622 591 Mortgage banking income 238 240 633 759 Brokerage fees 126 191 370 439 Securities gains (losses), net (87 ) 45 (195 ) 134 Impairment of securities - - (255 ) - Other 88 115 397 454 Total noninterest income 2,062 2,276 6,038 6,919 Noninterest Expense: Salaries 2,466 2,380 7,416 7,284 Employee benefits 688 779 2,212 2,164 Occupancy and equipment 898 881 2,792 2,560 Bank franchise tax 172 165 522 498 Core deposit intangible amortization 94 94 283 283 Other 1,167 1,080 3,352 3,208 Total noninterest expense 5,485 5,379 16,577 15,997 Income Before Income Taxes 3,153 4,243 8,752 12,388 Income Taxes 929 1,309 2,414 3,719 Net Income $ 2,224 $ 2,934 $ 6,338 $ 8,669 Net Income Per Common Share: Basic $ 0.36 $ 0.48 $ 1.04 $ 1.41 Diluted $ 0.36 $ 0.48 $ 1.04 $ 1.40 Average Common Shares Outstanding: Basic 6,093,851 6,132,288 6,099,933 6,146,349 Diluted 6,100,089 6,151,750 6,109,947 6,171,243 Financial Highlights American National Bankshares Inc. and Subsidiaries Dollars in thousands, except share data Unaudited 3rd Qtr 2nd Qtr 3rd Qtr YTD YTD 2008 2008 2007 2008 2007 EARNINGS Interest income $ 10,599 $ 10,788 $ 12,293 $ 32,647 $ 36,297 Interest expense 3,743 4,058 4,947 12,336 14,528 Net interest income 6,856 6,730 7,346 20,311 21,769 Provision for loan losses 280 600 - 1,020 303 Noninterest income 2,062 1,841 2,276 6,038 6,919 Noninterest expense 5,485 5,643 5,379 16,577 15,997 Income taxes 929 519 1,309 2,414 3,719 Net income 2,224 1,809 2,934 6,338 8,669 PER COMMON SHARE Earnings per share - basic $ 0.36 $ 0.30 $ 0.48 $ 1.04 $ 1.41 Earnings per share - diluted 0.36 0.30 0.48 1.04 1.40 Cash dividends declared 0.23 0.23 0.23 0.69 0.68 Book value per share 16.86 16.71 16.23 16.86 16.23 Book value per share - tangible (a) 12.82 12.65 12.14 12.82 12.14 Closing market price 18.00 18.25 22.22 18.00 22.22 FINANCIAL RATIOS Return on average assets 1.13 % 0.92 % 1.52 % 1.08 % 1.49 % Return on average equity 8.72 7.06 11.98 8.26 11.92 Return on average tangible equity (b) 11.84 9.69 16.46 11.25 16.46 Average equity to average assets 12.97 12.99 12.68 13.02 12.53 Net interest margin, taxable equivalent 3.90 3.83 4.27 3.87 4.22 Efficiency ratio 59.51 61.40 54.89 60.33 54.73 Effective tax rate 29.46 22.29 30.85 27.58 30.02 PERIOD-END BALANCES Securities $ 141,247 $ 146,460 $ 148,279 $ 141,247 $ 148,279 Loans held for sale 2,269 2,200 375 2,269 375 Loans, net of unearned income 576,598 568,830 554,002 576,598 554,002 Goodwill and other intangibles 24,637 24,732 25,014 24,637 25,014 Assets 800,645 790,695 767,554 800,645 767,554 Assets - tangible (a) 776,008 765,963 742,540 776,008 742,540 Deposits 589,057 569,244 586,154 589,057 586,154 Customer repurchase agreements 44,951 57,973 48,665 44,951 48,665 Borrowings 60,364 58,107 29,594 60,364 29,594 Shareholders' equity 102,714 101,896 99,334 102,714 99,334 Shareholders' equity - tangible (a) 78,077 77,164 74,320 78,077 74,320 AVERAGE BALANCES Securities $ 141,697 $ 150,247 $ 141,296 $ 147,863 $ 147,069 Loans held for sale 1,986 2,206 1,940 1,936 2,055 Loans, net of unearned income 572,196 564,769 547,465 563,667 545,923 Interest-earning assets 724,368 725,789 708,794 722,619 709,807 Goodwill and other intangibles 24,695 24,785 25,052 24,781 25,146 Assets 786,804 789,412 772,060 785,372 773,784 Assets - tangible (a) 762,109 764,627 747,008 760,591 748,638 Interest-bearing deposits 480,133 476,207 487,427 480,806 489,496 Deposits 577,263 576,167 590,904 578,922 591,445 Customer repurchase agreements 51,038 53,535 48,427 53,069 46,912 Borrowings 52,063 52,012 29,932 46,003 33,487 Shareholders' equity 102,052 102,511 97,927 102,290 96,961 Shareholders' equity - tangible (a) 77,357 77,726 72,875 77,509 71,815 CAPITAL Average shares outstanding - basic 6,093,851 6,098,184 6,132,288 6,099,933 6,146,349 Average shares outstanding - diluted 6,100,089 6,108,536 6,151,750 6,109,947 6,171,243 Shares repurchased 7,850 2,400 28,900 39,050 53,200 Average price of shares repurchased $ 17.42 $ 21.43 $ 21.19 $ 20.16 $ 21.97 Financial Highlights American National Bankshares Inc. and Subsidiaries (Dollars in thousands, except share data) Unauditied 3rdQtr 2nd Qtr 3rd Qtr YTD YTD 2008 2008 2007 2008 2007 ALLOWANCE FOR LOAN LOSSES Beginning balance $ 7,932 $ 7,425 $ 7,493 $ 7,395 $ 7,264 Provision for loan losses 280 600 - 1,020 303 Charge-offs (179 ) (203 ) (227 ) (552 ) (431 ) Recoveries 50 110 68 220 198 Ending balance $ 8,083 $ 7,932 $ 7,334 $ 8,083 $ 7,334 LOANS Construction and land development $ 65,826 $ 66,740 $ 69,476 $ 65,826 $ 69,476 Commercial real estate 208,046 201,102 205,048 208,046 205,048 Residential real estate 139,683 140,024 133,476 139,683 133,476 Home equity 55,665 52,773 46,671 55,665 46,671 Commercial and industrial 99,139 99,603 88,638 99,139 88,638 Consumer 8,239 8,588 10,693 8,239 10,693 Total $ 576,598 $ 568,830 $ 554,002 $ 576,598 $ 554,002 NONPERFORMING ASSETS AT PERIOD-END Nonperforming loans: 90 days past due $ - $ 172 $ 157 $ - $ 157 Nonaccrual 6,674 6,216 2,454 6,674 2,454 Foreclosed real estate 707 558 632 707 632 Nonperforming assets $ 7,381 $ 6,946 $ 3,243 $ 7,381 $ 3,243 ASSET QUALITY RATIOS Annualized net chargeoffs to average loans 0.09 % 0.07 % 0.12 % 0.08 % 0.06 % Nonperforming assets to total assets 0.92 0.88 0.42 0.92 0.42 Nonperforming loans to total loans 1.16 1.12 0.47 1.16 0.47 Allowance for loan losses to total loans 1.40 1.39 1.32 1.40 1.32 Allowance for loan losses to nonperfoming loans 121.11 124.17 280.89 121.11 280.89 OTHER DATA Fiduciary assets at period-end (c) $ 368,341 $ 377,008 $ 405,735 $ 368,341 $ 405,735 Retail brokerage assets at period-end (c) $ 91,026 $ 94,472 $ 98,820 $ 91,026 $ 98,820 Number full time-time equivalent employees 258 261 260 258 260 Number of full service offices 20 20 19 20 19 Number of loan production offices 1 1 1 1 1 Number of ATM's 23 23 23 23 23 Notes: (a) - Excludes goodwill and other intangible assets (b) - Excludes amortization expense, net of tax, of intangible assets (c) - Market value Net Interest Income Analysis For the Three Months Ended September 30, 2008 and 2007 (in thousands, except rates) Interest Average Balance Income/Expense Yield/Rate 2008 2007 2008 2007 2008 2007 Loans: Commercial $ 94,575 $ 89,531 $ 1,423 $ 1,774 6.02 % 7.93 % Real estate 471,162 449,172 7,323 8,496 6.22 7.57 Consumer 8,445 10,702 192 253 9.09 9.46 Total loans 574,182 549,405 8,938 10,523 6.23 7.66 Securities: Federal agencies 43,543 64,738 534 732 4.91 4.52 Mortgage-backed 48,000 24,489 607 304 5.06 4.97 State and municipal 44,104 45,414 602 624 5.46 5.50 Other 6,050 6,555 54 97 3.57 5.83 Total securities 141,697 141,296 1,797 1,757 5.07 4.97 Deposits in other banks 8,489 18,093 75 236 3.53 5.22 Total interest-earning assets 724,368 708,794 10,810 12,516 5.97 7.06 Non-earning assets 62,436 63,266 Total assets $ 786,804 $ 772,060 Deposits: Demand $ 110,230 $ 107,259 215 405 0.78 1.51 Money market 54,642 54,203 246 379 1.80 2.80 Savings 60,499 65,162 76 220 0.50 1.35 Time 254,762 260,803 2,308 3,000 3.62 4.60 Total deposits 480,133 487,427 2,845 4,004 2.37 3.29 Repurchase agreements 51,038 48,427 313 478 2.45 3.95 Other borrowings 52,063 29,932 585 465 4.49 6.21 Total interest-bearing liabilities 583,234 565,786 3,743 4,947 2.57 3.50 Noninterest bearing demand deposits 97,130 103,477 Other liabilities 4,388 4,870 Shareholders' equity 102,052 97,927 Total liabilities and shareholders' equity $ 786,804 $ 772,060 Interest rate spread 3.40 % 3.56 % Net interest margin 3.90 % 4.27 % Net interest income (taxable equivalent basis) 7,067 7,569 Less: Taxable equivalent adjustment 211 223 Net interest income $ 6,856 $ 7,346 Net Interest Income Analysis For the Nine Months Ended September 30, 2008 and 2007 (in thousands, except rates) Interest Average Balance Income/Expense Yield/Rate 2008 2007 2008 2007 2008 2007 Loans: Commercial $ 90,301 $ 90,117 $ 4,219 $ 5,286 6.23 % 7.82 % Real estate 466,346 447,366 22,580 25,025 6.46 7.46 Consumer 8,956 10,495 606 742 9.02 9.43 Total loans 565,603 547,978 27,405 31,053 6.46 7.56 Securities: Federal agencies 46,428 71,931 1,682 2,337 4.83 4.33 Mortgage-backed 48,588 21,680 1,852 792 5.08 4.87 State and municipal 46,376 45,664 1,910 1,886 5.49 5.51 Other 6,471 7,794 243 342 5.01 5.85 Total securities 147,863 147,069 5,687 5,357 5.13 4.86 Deposits in other banks 9,153 14,760 225 575 3.28 5.19 Total interest-earning assets 722,619 709,807 33,317 36,985 6.15 6.95 Non-earning assets 62,753 63,977 Total assets $ 785,372 $ 773,784 Deposits: Demand $ 108,463 $ 109,469 600 1,245 0.74 1.52 Money market 52,365 52,881 779 1,084 1.98 2.73 Savings 62,107 67,255 276 685 0.59 1.36 Time 257,871 259,891 7,888 8,633 4.08 4.43 Total deposits 480,806 489,496 9,543 11,647 2.65 3.17 Repurchase agreements 53,069 46,912 1,103 1,353 2.77 3.85 Other borrowings 46,003 33,487 1,690 1,528 4.90 6.08 Total interest-bearing liabilities 579,878 569,895 12,336 14,528 2.84 3.40 Noninterest bearing demand deposits 98,116 101,949 Other liabilities 5,088 4,979 Shareholders' equity 102,290 96,961 Total liabilities and shareholders' equity $ 785,372 $ 773,784 Interest rate spread 3.31 % 3.55 % Net interest margin 3.87 % 4.22 % Net interest income (taxable equivalent basis) 20,981 22,457 Less: Taxable equivalent adjustment 670 688 Net interest income $ 20,311 $ 21,769
